7 So. 3d 645 (2009)
Timothy COMBS, Appellant,
v.
STATE of Florida, Appellee.
No. 5D08-4407.
District Court of Appeal of Florida, Fifth District.
April 24, 2009.
*646 Timothy A. Combs, Cocoa, Pro Se.
No Appearance for Appellee.
PER CURIAM.
AFFIRMED. See Smith v. State, 932 So. 2d 594, 595 (Fla. 5th DCA 2006) (holding it is function of Department of Corrections to award credit for any time served in jail after sentencing, but before transfer to state prison) (emphasis added).
PALMER, C.J., ORFINGER and MONACO, JJ., concur.